              Case 4:21-cv-00499-LPR Document 17 Filed 08/23/21 Page 1 of 4




                              IN THE UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF ARKANSAS
                                        CENTRAL DIVISION

DEION JOHNSON                                                                                     PLAINTIFF
ADC #162765

v.                                        Case No. 4:21-CV-00499-LPR

ARKANSAS GENERAL ASSEMBLY, et al.                                                             DEFENDANTS


                                                        ORDER

           Plaintiff Deion Johnson is in custody at the Varner Unit of the Arkansas Division of

Correction. He filed this action pro se.1 Mr. Johnson challenges the legality of Arkansas Act 1110

of 2021 and the taking of his stimulus payments pursuant to Act 1110.2 On August 4, 2021, the

Court screened Mr. Johnson’s claims under the Prison Litigation Reform Act and in forma

pauperis statute.3 The Court directed service of Mr. Johnson’s Supremacy Clause, Takings Clause,

and Due Process claims on Defendants Mahoney, Madden, Lindsy, and Smallwood.4 The Court

dismissed without prejudice Mr. Johnson’s other claims and the other Defendants he sued.5

           On August 12, 2021, Mr. Johnson filed a Motion to Amend Complaint, which the Court

granted.6 In the proposed supplement to his Complaint, Mr. Johnson incorporated by reference all

allegations in his original pleadings.7 He also provided some brief additional factual allegations




1
     Pl.’s Compl. (Doc. 1).
2
     Id. at 3-8. The Court assumes that Mr. Johnson’s reference to “stimulus checks and monies” refers to economic
     impact payments made under federal law—such as 26 U.S.C. § 6428, 26 U.S.C. § 6428A, and 26 U.S.C. § 6428B,
     for example—in response to the Covid-19 pandemic.
3
     28 U.S.C. § 1915A; 28 U.S.C. § 1915(e)(2)(B).
4
     Court’s Screening Order (Doc. 13).
5
     Id.
6
     Pl.’s Motion to Amend Compl. (Doc. 14); Court’s Order Granting Motion to Amend (Doc. 15).
7
     Pl.’s Suppl. Compl. (Doc. 16) at 1; FED. R. CIV. P. 10(c).
              Case 4:21-cv-00499-LPR Document 17 Filed 08/23/21 Page 2 of 4




and added two defendants: Arkansas Division of Correction Director Dexter Payne and Varner

Unit Warden James Gibson.8 Mr. Johnson did not add any new causes of action in his supplement.


I.         Screening

            Before docketing a complaint, or as soon as practicable after docketing, the Court must

review the complaint to identify cognizable claims or dismiss the complaint, or any portion of

the complaint, if it: (1) is frivolous, malicious, or fails to state a claim upon which relief may be

granted; or (2) seeks monetary relief against a defendant who is immune from such relief.9

Although a complaint requires only a short and plain statement of the claim showing that the

pleader is entitled to relief, the factual allegations must be sufficient to raise the right to relief

above a speculative level.10 A pro se complaint is construed liberally, but it must contain enough

facts to state a claim for relief that is plausible on its face, not merely conceivable.11


II.        Mr. Johnson’s Claims

           Mr. Johnson’s causes of action remain the same as in his original pleadings. For the same

reasons set out in the Court’s August 4, 2021 Screening Order, the following claims will be

dismissed without prejudice: Mr. Johnson’s claims against the Arkansas General Assembly,

Arkansas Act 1110 of 2021, Ark. Code Ann. § 12-29-119, and the Arkansas Department of

Correction; Mr. Johnson’s claims that the deprivation of inmate stimulus funds pursuant to Act

1110 is arbitrary and capricious and in violation of Scholl v. Mnuchin; and Mr. Johnson’s equal

protection claim. Mr. Johnson’s Supremacy Clause, Takings Clause, and Due Process claims


8
     Pl.’s Suppl. Compl. (Doc. 15).
9
      28 U.S.C. § 1915A; 28 U.S.C. § 1915(e)(2)(B).
10
      See FED. R. Civ. P. 8(a)(2); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (“[A] plaintiff’s obligation
      to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic
      recitation of the elements of a cause of action will not do.”) (citation omitted).
11
      Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir. 1985).

                                                             2
            Case 4:21-cv-00499-LPR Document 17 Filed 08/23/21 Page 3 of 4




survive screening—again, for the same reason set out in the Court’s August 4, 2021 Screening

Order—and will be served on Defendants Payne and Gibson.


III.   Conclusion

       IT IS THEREFORE ORDERED that:

       1.       Mr. Johnson’s claims against the Arkansas General Assembly, Arkansas Act 1110

of 2021, Ark. Code Ann. § 12-29-119; and the Arkansas Department of Correction are

DISMISSED without prejudice.

       2.       The Arkansas General Assembly, Arkansas Act 1110 of 2021, Ark. Code Ann. §

12-29-119; and the Arkansas Department of Correction are DISMISSED as parties to this lawsuit.

       3.       Mr. Johnson’s claims that the deprivation of inmate stimulus funds pursuant to Act

1110 is arbitrary and capricious and in violation of Scholl v. Mnuchin are DISMISSED without

prejudice.

       4.       Mr. Johnson’s equal protection claim, to the extent he made one, is DISMISSED

without prejudice.

       5.       Mr. Johnson’s Supremacy Clause, Takings Clause, and Due Process claims will be

served on Defendants Payne and Gibson. The Court already has ordered service of these claims

on Defendants Mahoney, Madden, Lindsy, and Smallwood.

       6.       The Clerk of the Court is directed to prepare summonses for Defendants Payne and

Gibson. The United States Marshal shall serve a copy of the Complaint (Docs. 2, 14), Summons,

and this Order on Defendants Payne and Gibson without prepayment of fees and costs or security

therefore. Service should be attempted through the ADC Compliance Office, P.O. Box 20550,

Pine Bluff, Arkansas 71612.

       7.       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order would not be taken in good faith.
                                                3
  Case 4:21-cv-00499-LPR Document 17 Filed 08/23/21 Page 4 of 4




IT IS SO ORDERED this 23rd day of August, 2021.



                                        ________________________________
                                        LEE P. RUDOFSKY
                                        UNITED STATES DISTRICT JUDGE




                                    4
